Citation Nr: 0407923	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-05 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from October 1950 to 
October 1951.  Separation documents reflect he was awarded 
the Purple Heart and the Combat Infantryman Badge.  The 
veteran died in June 1999, and the appellant is his surviving 
spouse.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a letter decision and a rating decision rendered 
November 1999 and May 2001, respectively by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

The Board had been precluded from rendering a decision on DIC 
claims where the veteran was not rated totally disabled for a 
continuous period of at least 10 years prior to death, or at 
least 5 years from the veteran's release from active duty 
under Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVAI).  
This stay on "hypothetical entitlement" claims was recently 
lifted, however, although the stay on processing appeals 
relating to entitlement to DIC benefits under 38 U.S.C.A. 
§ 1311(a)(2) and 1318 where a survivor seeks to reopen a 
claim that was finally decided during the veteran's lifetime 
on the grounds of new and material evidence is continued.  
See Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of 
Veterans Affairs, 314 f.3d 1373 (Fed. Cir. 2003) (NOVA II).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  As described 
below, certain actions are being requested of the RO.  VA 
will notify the appellant if further action is required on 
your part.  However, the appellant retains the right to 
submit additional evidence and argument on the matter being 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

REMAND

The VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c)).  

In the present case, the Board finds that VA's redefined 
duties to notify and assist a claimant, as set forth in the 
Veterans Claim Assistance Act of 2000 (VCAA), have not been 
fulfilled regarding the issues on appeal.  See Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Consequently, a remand is required to 
comply with the notice and duty to assist provisions 
contained in the VCAA.  The appellant has not requested to 
reopen a finally decided claim, but the RO has failed to meet 
the notice provisions contained in the VCAA as elaborated on 
by the Court in Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and its implementing regulation, 38 C.F.R. § 3.159 (2002), 
clearly require VA to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be obtained by VA).  38 U.S.C.A. § 5102, 5013, 
5103A, 5107 (West 2002); see also Charles v. Principi, 16 
Vet. App. 370 (2002).

In addition, the Board received evidence the appellant sent 
to the Board directly, in August 2003, including her 
statement and a July 2003 medical expert opinion proffered by 
a VA physician at the VA Medical Center (MC) in Mayaguez.  
The RO has not had an opportunity to review this evidence in 
conjunction with the appellant's claim, and the appellant has 
not waived agency of original jurisdiction review.

Also, in this case, the record presents a number of opinions 
finding that the veteran's service-connected post-traumatic 
stress disorder (PTSD), evaluated as 70 percent disabling at 
the time of his death, caused or aggravated the heart 
condition that is listed as the primary cause of death on the 
June 1999 death certificate.  The opinion of two VA 
examiners, dated in October 2001, however, is offered by an 
internist and a psychiatrist.  

It is also noted that the veteran was service connected for 
the residuals of a gunshot wound of the left hand with 
clinical and electrographic evidence of severe left ulnar 
nerve lesion, which was evaluated as 60 percent disabling at 
the time of his death.  Moreover, the claims file reflects 
that he was separated from his job in August 1983 for medical 
reasons.  The records concerning his medical separation or 
retirement from his employment should be obtained.

The Board finds it would be helpful to obtain the opinion of 
an expert in cardiology, as well as an expert in 
neuropsychiatry, who will then have the benefit of reviewing 
the entire claims folder, to include the newly submitted 
medical expert opinion and any other evidence obtained by 
this remand.

The Board notes that the U.S. Court of Appeals for the 
Federal Circuit further invalidated the Board's ability to 
cure VCAA deficiencies.  See Disabled Veterans of America v. 
Secretary of Veterans Affairs (DAV v. Sec'y of VA), 327 F.3d 
1339 (Fed. Cir. 2003).  Therefore a remand is also required 
in this appeal so that additional development may be 
undertaken in order to fulfill the Department's duty to 
assist the appellant with her claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)); and 
the holdings in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370 (2002).  The 
claims file must include documentation 
that the RO has complied with the VA's 
redefined duties to notify and assist a 
claimant as set forth in the VCAA and 
relevant case law as specifically 
affecting the issues on appeal.  
Furthermore, the appellant should be 
specifically informed as to what portion 
of evidence she is required/expected to 
submit, and which portion of the evidence 
the VA would attempt to obtain in order 
to assist the appellant in substantiating 
her claim, per 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, supra; Charles, supra.

2.  After procuring duly executed release 
of private records from the appellant, 
the RO should request from the relevant 
school or school district any and all 
medical records, including any and all 
evaluations or records of treatment 
accorded the veteran in the course of his 
employment as a school teacher; the 
determination that found the veteran 
qualified for medical separation or 
retirement; and any and all supporting 
medical evidence for that determination.

3.  When the above development has been 
completed, the RO should submit the 
entire claims folders, to include the 
newly obtained evidence, to a Board of 
specialists, to include a specialist in 
cardiology and one in neuropsychiatry, 
and ask that the physicians provide the 
following opinions:

?	Is it as likely as not that the 
veteran's service-connected PTSD 
and/or residuals of gunshot wound to 
the left hand with neurological 
damage was a contributory cause of 
the veteran's death in that either 
or both conditions contributed 
substantially or materially to the 
veteran's death, combined to cause 
death, or aided or lent assistance 
to the production of death, such 
that there is a causal connection 
between either or both service-
connected disabilities and the 
veteran's death (see 38 C.F.R. 
§ 3.312(c)).
?	Is it as likely as not that the 
veteran's service connected PTSD 
and/or residuals of gunshot wound to 
the left hand with neurological 
damage caused or aggravated the 
heart condition that is listed as 
the primary cause of death on the 
June 1999 death certificate.

In arriving at these opinions, the 
physicians are requested to consider 
and provide a discussion of the 
medical evidence in the claims file, 
including the following:
1.	July 2003 opinion by a Maria 
Teresa Ray (last name 
unverified), M.D. of VA Medical 
Center Mayaguez finding that 
the veteran's "nervous 
condition exacerbated [the 
veteran's] heart disease."
2.	August 2002 opinion by Carlos 
Rosario-Sepulveda, M.D. that 
the veteran's severe heart 
disease "was affected by his 
mental illness."
3.	October 2001 VA examiners' 
opinions by Edith P. Toro, 
M.D., Internist and Ruben 
Millan, M.D. Psychiatrist at 
VAMC San Juan, finding that the 
veteran's "cardiovascular 
condition was not caused nor 
aggravated by his service 
connection (sic) Posttraumatic 
Stress Disorder"
4.	September 2000 opinion by Dr. 
Rosario-Sepulveda indicating 
that the veteran's "nerves did 
not allow for stabilizing his 
[heart] condition."

4.  After receipt of any and all newly 
acquired evidence, including the 
opinions, the RO should again review the 
appellant's claim for entitlement to 
service connection for the cause of the 
veteran's death, and to DIC under the 
provisions of 38 U.S.C.A. § 1318 and 
38 C.F.R. § 3.22 (in effect prior to and 
after January 21, 2000).  If the decision 
remains in any way adverse to the 
appellant, she and her representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky, supra.  The Board intimates no opinion as to 
the ultimate outcome of this case.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



